UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6917



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE H. JENKINS, a/k/a Do-Wap,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-93-81)


Submitted:   September 24, 2002           Decided:   October 8, 2002


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne H. Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne H. Jenkins seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).     We have

reviewed the record and the district court’s opinion and conclude

on the reasoning of the district court that Jenkins has not made a

substantial showing of the denial of a constitutional right.    See

United States v. Jenkins, No. CR-93-81 (E.D. Va. Apr. 11, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2